DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 9/23/21.
	Examiner notes Applicant’s preliminary amendment, which was also filed on 9/23/21.
	Examiner further notes Applicant’s foreign priority date of 3/27/19, which stems from PCT/JP2020/013052.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 8, and 9, in part, describe a method comprising: quantifying a user’s understanding of a particular subject, proposing information that is necessary for the user to achieve a desired level of understanding of the subject matter, and repeatedly providing the information until the user quantification reaches a level that indicates an understanding of the subject matter.  As such, claims 1-9 are directed to the abstract idea of providing instruction to users and providing them with data/lessons that are necessary to demonstrate a quantifiable level of understanding, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity and a manual/mental process.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements including a “storage unit” for storing data, a “memory” for storing executable instructions, and a “computer” to execute the method. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a generic computer). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-7 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding data aggregation, scoring, user registration, and analysis reports.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-9 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-9 are rejected under 35 USC 103 as being unpatentable over Dolsma (20190228673) in view of Kumar (20120288845).
Claims 1 and 8-9:  Dolsma discloses a system, method, and computer readable medium comprising:
Quantifying, by a computer, as a degree of utilization, a level of understanding of the user with respect to each of the multiple pieces of information at each step providing each of the multiple pieces of information by using a storage unit storing quantified data in advance (Paragraphs 73 and 79-83; proposing, by the computer, to the information provider, information that is necessary for the user to achieve the desired purpose and target and that is to be newly provided to the user based on a result of the quantification (Paragraphs 70-71); and using several media with different types of tools configured to provide the information at each step in which the multiple pieces of information are provided in steps (Fig. 1). 
Dolsma fails to explicitly disclose a method for repeatedly providing the information having the same details, by the computer, until the result of the quantification reaches the predetermined degree of achievement defined in advance, based on the proposal.
Kumar, however, discloses a method for repeatedly providing the information having the same details, by the computer, until the result of the quantification reaches the predetermined degree of achievement defined in advance, based on the proposal.  (Paragraph 88).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Kumar with those of Dolsma.  One would have been motivated to do this in order to ensure a student’s comprehension of a particular subject.
Claim 4:  Dolsma discloses a method with a registration area in which, based on a proposal from the analysis unit, utilization data corresponding to a type of utilizable tool is registered in advance for each stage in which a level of understanding of the user with respect to the multiple pieces of information at each step in which the multiple pieces of information are provided in steps is defined as an index, wherein information to be provided at the stage is selected based on the utilization data.  (Paragraphs 69-74).
Claim 5:  Dolsma discloses a method wherein the information provider includes a person in charge and a manager thereof, wherein the system further comprises: a user management server updated by the manager and managing identification information of the user.  (Paragraphs 60-61 and 63-64).
Dolsma fails to explicitly disclose a method comprising a data collection server connected to the user management server and collecting a level of understanding of the user with respect to each of the multiple pieces of information as a degree of utilization of the user.
Kumar, however, discloses a method comprising a data collection server connected to the user management server and collecting a level of understanding of the user with respect to each of the multiple pieces of information as a degree of utilization of the user.  (Fig. 26).
The rationale for combining Kumar with Dolsma is articulated above and incorporated herein.
Claim 6:  Dolsma discloses a method wherein a proposal of the analysis unit is issued to the information provider and the user as an analysis report.  (Paragraph 85).
Claims 2 and 7 are rejected under 35 USC 103 as being unpatentable over Dolsma/Kumar in view of Official Notice.
Claim 2:  The Dolsma/Kumar combination discloses those limitations cited above, but fails to explicitly describe a method that aggregates the quantified data as a result of the quantification of each step.
Official Notice is taken that it is old and well-known in the art to add several different values to calculate an aggregated sum.  Furthermore, pursuant to MPEP 2144.04, it would have been obvious as a matter of law to integrate these numbers into a combined sum.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the features of the two inventions since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 7:  The Dolsma/Kumar combination discloses those limitations cited above, but fails to explicitly describe a method in which the report is shared with a third party.
Official Notice is taken that it is well-established in the art that reports can be shared with anyone, including third parties.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the features of the two inventions since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 3 is rejected under 35 USC 103 as being unpatentable over Dolsma/Kumar/Official Notice in view of Haber (20120278135).
As noted above, Dolsma discloses a method for quantifying a user’s comprehension of a topic and providing reports indicating the results of the testing, but fails to explicitly describe a method for storing the result of the quantification.  
Haber, however, discloses a method for generating reports of test scores and storing them in a storage area.  (Paragraph 18; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Haber with those of Dolsma/Kumar/Official Notice.  One would have been motivated to do this in order to retain the results for future use and analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681